FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-30050
                                                      13-30292
               Plaintiff - Appellee,
                                                 D.C. No. 4:12-cr-00032-DLC
  v.

MATTHEW BLACK EAGLE,                             MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       In these companion cases, Matthew Black Eagle appeals from the district

court’s judgment revoking probation and its subsequent judgment revoking

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       In Appeal No. 13-30050, Black Eagle contends that the two-year term of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release imposed on February 20, 2013, was substantively unreasonable.

In Appeal No. 13-30292, Black Eagle contends that the 18-month term of

supervised release imposed on October 9, 2013, was substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The terms of supervised release were substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Black Eagle’s history of drug and alcohol abuse. See

U.S.S.G. § 5D1.1 cmt. n.3(C); Gall, 552 U.S. at 51.

       In both appeals, Black Eagle contends that the district court erred by

imposing certain conditions of supervised release, including the standard condition

that he report to a probation officer and five special conditions related to drug and

alcohol use, because those conditions are not reasonably related to his offense of

conviction. The district court did not abuse its discretion by imposing the

challenged conditions. See United States v. Rearden, 349 F.3d 608, 619 (9th Cir.

2003) (“[A] condition of supervised release need not relate to the offense as long as

the condition satisfies the goal of deterrence, protection of the public, or

rehabilitation.”).

       AFFIRMED.




                                           2                           13-30050 & 13-30292